Title: To James Madison from James Brown, 17 January 1812
From: Brown, James
To: Madison, James


Honerable, SirH M Ship Proteus Spithead January 17 1812
I have here taken the liberty of enforming you I have had the misfortune of being pressed and sent on Board the above mentioned Ship, and haveing enformed R G Beasley american Consul in London of the same and applications being made by the said R G Beasley american Consul to the Lords Commissioners of the ⟨A⟩dmiralty with my Discharg from the United States Frigate under the Command of steven Decatur. In concequence of obtaining my releasment from the British Service but an answer Being returned By the said Honerab⟨le⟩ Gentlemen the[y] did not think fit to admit of my Discharge without more suffitiant proofs of my Citizenship, whch obliges me to think the[y] have acted entirely contrary to the character of Honerable Gentlemen, which the[y] always stile themselves; after refuseing the proofs my Papers, which lay open Before there eyes the[y] also had the Coppy of my Protection as I could not send them any farther, in Concequence of my Protection not being Received at the Consul Office the same being sent from H M Ship the Royal William By me on the 27 Day of July 1811. In Concequence of the above answer I have Been ⟨a⟩dvised By the worthy Gentleman R G Beasley to send home for a protection to send to his office and in return to his advice I have sent several letters to the Collector of the District of Philadelphia the place wherein I was Born Encloseing to him the Coppy of my Protection And Also the Coppy of an Original Affidavit the English seems for to say that the[y] have Received from the Citty of New York—Continued—Honerable Sir I Remain Your Humble Servant
James Brown
